Citation Nr: 1700186	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  06-36 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as due to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a September 2010 decision, the Board, amongst other things, denied the Veteran's application to reopen the claim for service connection for a low back disability.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In April 2011, pursuant to a Joint Motion for Remand (JMR), the Court partially vacated the Board's September 2010 decision that declined to reopen the claim for service connection for a low back disability and remanded the matter for readjudication in light of the JMR.

In October 2011, the Board issued a decision reopening the issue of service connection for a low back disability, and remanded the matter to the AOJ for additional development. 

In an October 2012 decision, the Board remanded the issue.

In an October 2015 decision, the Board denied the issues of service connection for a low back disability and diabetes mellitus type II, and remanded the issue of entitlement to an earlier effective date for the grant of service connection for left knee degenerative joint disease.  

The Veteran appealed the Board's decision to the Court.  In September 2016, the Court, pursuant to a JMR, partially vacated the portion of the Board's October 2015 decision that denied service connection for a low back disability and remanded the matter for readjudication in light of the JMR.

The Board notes that the issue of entitlement to an earlier effective date for the grant of service connection for left knee degenerative joint disease was remanded by the Board in October 2015 for the issuance of a Statement of the Case.  It was noted the Veteran had to file a timely substantive appeal in order to perfect an appeal to the Board.  Since the Board remand, a hearing by the RO was held in September 2016.  While no SOC has been issued as of yet, it is clear the RO is working on the issue as evidenced by the hearing.  Therefore, the Board has no jurisdiction over this issue and no remand for compliance with the Board's October 2015 remand is needed at the present time.   

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2016 JMR, the parties agreed that the December 2011 and April 2015 VA medical opinions were inadequate for appellate purposes as they did not consider all of the pertinent relevant evidence; specifically, the examiners did not consider potentially favorable evidence regarding whether the Veteran's low back disability was aggravated by his service connected bilateral knees disabilities.  

The JMR noted that the examiners based their aggravation opinions on their findings that the appellant's gait was undisturbed.  The record, however, contained evidence of abnormal gait the examiners did not address.  Dr. Neal twice observed abnormal gait, and the March 1996 VA examiner observed that the veteran "moves about with a slight limp on the right."  Moreover, the appellant and his wife have both stated that his gait is not normal.

Further, the examiners stated that "[g]ait-related deterioration of adjacent joints (and by analogy, the lumbar spine) is unsupported in the medical literature, without addressing the summary of the article "Gait Related Lower Back Pain" by podiatrist Dr. Dananberg printed on September 22, 2008, and which was contained in the record at the time the Board issued its decision.  Dr. Dananberg discussed the mechanics of gait and how disturbances in those mechanics can impact the lumbar spine.  Id.

Considering the above, the Board finds that a new VA medical opinion is needed which considers and discusses the evidence noted above.  If a new VA examination is determined to be needed, the same should be scheduled.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain an addendum opinion regarding the relationship of the Veteran's low back disability and his service connected bilateral knee disability from a VA examiner different than the one who provided the December 2011 and April 2015 VA medical opinions.  The examiner should be given access to the claim file and the report should state that the claim file was reviewed.  If the examiner determines that a new examination is needed, one should be scheduled.  

After a full review of the claim file and an examination, if needed, the examiner is asked to provide an opinion, whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed low back disability was caused or aggravated by the service-connected right knee disability, left knee disability, or the combination of the right and left knee disabilities.  

The examiner should specifically consider and discuss in the opinion provided the following evidence: (a) Dr. Neal twice observing abnormal gait; (b) the March 1996 VA examiner observing that the Veteran "moves about with a slight limp on the right;" (c) the appellant and his wife attesting that his gait is not normal; and, (d) the summary of the article "Gait Related Lower Back Pain" by podiatrist Dr. Dananberg printed on September 22, 2008 which discussed the mechanics of gait and how disturbances in those mechanics can impact the lumbar spine.  

A complete rationale for all opinions rendered should be provided.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




